             Case 2:13-cr-00082-KJM Document 237 Filed 07/14/21 Page 1 of 6


 1   MARK REICHEL, State Bar #155034
     455 CAPITOL MALL, 8th FLOOR, Suite 802
 2   Sacramento, California 95814
     Telephone: (916) 498-9258
 3   FAX:        (888) 505-9331
 4   mark@reichellaw.com
     www.reichellaw.com
 5
     Attorney for Defendant
 6   MATTHEW KEYS
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     ) Case No. CR-S-13-82 KJM
                                                   )
12                        Plaintiff,               ) BRIEF ON APPLICATION OF VAN
                                                   ) BUREN OPINION TO THE CASE AT
13          v.                                     ) BAR
                                                   )
14                                                 ) DATE: July 19, 2021
                                                   ) TIME: 9:00 a.m.
15   MATTHEW KEYS                                  ) Judge: Hon. KIMBERLY J.
                                                   )     MUELLER
16                Defendant.
     __________________________
17
            KEYS DID NOT VIOLATE THE CFAA UNDER VAN BUREN
18
            The government’s view. The government’s clear position
19
     is that any person who destroys/damages data from an
20
     employer’s computer, unless specifically instructed to make
21
     the destruction/deletion, is guilty of a federal crime,
22
     specifically the CFAA, whether they are allowed “access” to
23
     the computer or not. Indeed, according to the government, the
24
     most minimal and de minimis damage to any data that a person
25
     has access to is the subject of criminal punishment in the
26
     federal system. Their position of criminalizing all such
27
28   Defense Reply Brief on Van Buren to case at bar
                Case 2:13-cr-00082-KJM Document 237 Filed 07/14/21 Page 2 of 6


 1   conduct of “insiders,” as described by Van Buren, obliterates
 2   our constitution’s bedrock principles of comity and
 3   federalism, and brings a tidal wave of new criminality into
 4   the federal system.1
 5          To support the argument, the government cites to only
 6   one case--decided well before Van Buren, to legislative
 7   history, and to a law professor’s opinion from 18 years
 8   before Van Buren.
 9          Factual recitation of import. At the outset, it needs to
10   be repeated that the evidentiary hearing established that Mr.
11   Keys communicated his desire to resign to Mr. Couzens, but
12   that shortly thereafter that day the owner of the company,
13   Ms. Comstock-Carlson, sent Mr. Keys an email refusing to
14   accept his resignation; she sent it to his company email
15   address which conclusively establishes her desire to keep
16   “the gates up.” The defense tried unsuccessfully to have the
17   company owner verify emails she wrote well after Mr. Keys was
18   charged here, emails where she stated that she did not want
19   Mr. Keys charged and that Mr. Keys still had access well
20   after he expressed his desire to resign. The government, on
21   the other hand, went to great lengths and effort to not ask
22   her such a question.
23
24
25
            1
              The government incorrectly believes that someone can be both an “outsider” and an “insider”
26   when the government prosecutes them for a CFAA violation under (A)(5)(a). They are incorrect in their
     understanding of the Senate Report on that section. (Page 5 lines 12 and 13 of Gov. Opp. To Sec). The
27   Senate Report clearly explains that “outsiders” are not covered by (A)(5)(a) but now creates coverage for
     “insiders.” The government incorrectly states “The Senate Report thus makes clear that both insiders and
28   outsiders are criminally responsible for deleting data without authorization under Subsection (A)(5)(a).”
     The report itself specifically states otherwise.

     Defense Reply Brief on Van Buren to case at bar     2
             Case 2:13-cr-00082-KJM Document 237 Filed 07/14/21 Page 3 of 6


 1          Case law: Thomas. The government cites to the 2017 case
 2   of Thomas, which is the only case, published or unpublished,
 3   to address a similar issue. There is indeed no Ninth Circuit
 4   case on the government’s position. The reasoning of Thomas
 5   does not survive Van Buren scrutiny.
 6          “Gates up or gates down.” The Supreme Court adopted an
 7   “anti hacking” holding as urged by Mr. Van Buren to the
 8   CFAA. The CFAA can only be applied to those persons where the
 9   “gates are down” to them. The language of (a)(2) and (5)(a)
10   is identical. Van Buren was charged with:
11          (a)Whoever—
12          (1)having knowingly accessed a computer without
13          authorization or exceeding authorized access;
14   and then Mr. Keys is charged as
15          (5) (A)knowingly causes the transmission of a program,
16   information, code, or command, and as a result of such
17   conduct, intentionally causes damage without authorization,
18   to a protected computer.
19          Obviously, the “without authorization” language in
20   (5)(a) is the same language as in (A)(1). Here is what Van
21   Buren instructed:
22          Van Buren’s account of subsection (a)(2) makes sense of
            the statutory structure because it treats the “without
23          authorization” and “exceeds authorized access” clauses
            consistently. Under Van Buren’s reading, liability under
24          both clauses stems from a gates-up-or-down inquiry—one
            either can or cannot access a computer system, and one
25          either can or cannot access certain areas within the
            system. And reading both clauses to adopt a
26          gates-up-or-down approach aligns with the
            computer-context understanding of access as entry. See
27          supra, at 11-12.”
28   Van Buren at 23-24. What this teaches is that the CFAA only

     Defense Reply Brief on Van Buren to case at bar   3
             Case 2:13-cr-00082-KJM Document 237 Filed 07/14/21 Page 4 of 6


 1   criminalizes instances where                      someone hacks in from the
 2   “outside” of the system, or where they are “inside” but not
 3   allowed to access those specific files. (Id.)(Italics added
 4   for emphasis.) Thus, the test remains one of whether the
 5   gates were “up” or “down.” And in the facts here, it is
 6   unquestionable that Mr. Keys had authorized access– i.e.
 7   “gates open” - to these files: the YouTube                       accounts, as he
 8   was the manager of the YouTube files.
 9          Advanced Aerofoil Techs, AG. There is a civil case
10   contrary to Thomas that the defense references to this court.
11   There, while persons were employees of company A, and then
12   even after they were no longer with company A, they conspired
13   with others who stayed at company A to then form a competitor
14   company, company B. The persons, while still employed and
15   also thereafter, as well as the other employees, destroyed
16   data of company A. The case is                        Advanced Aerofoil Techs., AG
17   v. Todaro (S.D.N.Y. Jan. 30, 2013) 2013 U.S.Dist.LEXIS 25711.
18   The district court set forth how the facts there are very
19   similar to the case at bar
20          Here, Plaintiffs allege Defendants violated the CFAA by
            taking AAT's confidential and proprietary information
21          for the benefit of Flowcastings and deleting information
            and data from AAT's computers and systems to cripple
22          it as a competitor.....
23
            The allegations in this case require the Court to
24          determine the meaning of "accesses a computer without
            authorization" under the statute. Taking all of
25          Plaintiffs' factual allegations as true, the pivotal
            inquiry is whether Todaro, Chalder, Tarby, Konrad,
26          and/or Leonhardt were accessing or transmitting programs
            to their AAT computers without authorization as defined
27          by Sections (a)(2)©, (a)(4), (a)(5)(A) and (a)(5)©.
            There is no analysis in this decision of whether
28          Defendants "exceeded authorized access", even though the

     Defense Reply Brief on Van Buren to case at bar   4
             Case 2:13-cr-00082-KJM Document 237 Filed 07/14/21 Page 5 of 6


 1          CFAA recognizes exceeding authorized access as an
            alternative to accessing a computer without
 2          authorization, because there are no allegations that AAT
            gave any of the Defendants something short of unlimited
 3          and unfettered access to its systems.
 4          In contrast to the holding of Thomas, but in predicting
 5   the eventual outcome of Van Buren, the district court then
 6   explained
 7
            Like Plaintiffs' first argument, there are no
 8          allegations that Todaro and Leonhardt deleted data or
            emails from their computers after AAT terminated their
 9          authorization to use its systems and equipment. In that
            respect, the instant case is plainly distinguishable
10          from Dedalus. The language of Section (a)(5)(A) requires
            the alleged conduct — in this instance, the transmission
11          of a program, information, code, or command — must be
            done "without authorization". Again, Plaintiffs offer no
12          facts to satisfy this requirement. The Court finds
            Plaintiffs' reliance on Dedalus is misplaced because AAT
13          has failed to allege Defendants transmitted a program
            deleting confidential information from AAT's computers
14          "without authorization" as required by the statute.
            Accordingly, Plaintiffs' CFAA claim is DISMISSED.
15
     Advanced Aerofoil Techs., AG.
16
            The facts here are identical.
17
            “Outsider” has been the government’s theory. The
18
     government’s theory throughout the case has been that Mr.
19
     Keys was an “outsider”, although not using that term before
20
     Van Buren was decided. They still take that position. (FN7)
21
     The Court weighed the evidence based on that theory as well.
22
     Thus, the “gates up or down” test applies.
23
            Even as an “Insider” there is no violation. If the Court
24
     finds that Mr. Keys was an "insider" at the time of the
25
     alleged deletion, 1030(a)(5)(A), the Government cannot
26
     satisfy that the alleged deletion was "without authorization"
27
     because:
28


     Defense Reply Brief on Van Buren to case at bar   5
             Case 2:13-cr-00082-KJM Document 237 Filed 07/14/21 Page 6 of 6


 1          * His job responsibilities at Comstock's involved
 2   managing the YouTube channel, which required uploading,
 3   publishing and removing videos; there was no restriction on
 4   this responsibility during his time at Comstock's.
 5          * There is no evidence Comstock's took a substantial
 6   step to cut off access to the YouTube account in question.
 7          * The emails proffered by the defense become of
 8   paramount importance because Ms. Comstock-Carlson affirmed a
 9   desire for Mr. Keys to continue to have account access, just
10   as prior employees did. These are proffered e-mails
11   authenticated by Tom Couzens and by the Government's own
12          Conclusion: Van Buren requires that the “gates must be
13   down” to a person, preventing them from accessing certain
14   files-- either because they are an “outsider” with no access
15   or an “insider” with prescribed/limited access. With regard
16   to Mr. Keys, the gates were still up.
17   Dated: July 14, 2021
18                                              Respectfully submitted,
19                                              Mark J. Reichel
20                                              MARK J. REICHEL
                                                ATTORNEY FOR DEFENDANT
21
22
23
24
25
26
27
28


     Defense Reply Brief on Van Buren to case at bar   6
